ORDER

PER CURIAM.
Appellant, Gloria Spears, appeals from an order entered in the Circuit Court of St. Louis County denying her negligent bailment action against respondent, Reid Vann, Inc. We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment of the circuit court is based on findings of fact that are supported by substantial evidence and is not against the weight of the evidence. As we further find an extended opinion would serve no jurisprudential purpose, we affirm the circuit court’s judgment pursuant to Rule 84.16(b). A memorandum, solely for the use of the parties here involved, has been provided explaining the reasons for the decision.